Lamar, J.
The announcement of a station is not an invitation to step from a rapidly moving car. By the exercise of ordinary care the plaintiff could have avoided the consequences of what he claims to have been negligence on the part of the defendant. With full knowledge that the car was running at practically the same speed at which it hadi approached the station, and had barely begun to slow up, the plaintiff stepped therefrom without being forced to do so by the act of the conductor, or other emergency. Even if he proved his case as laid, he disproved it on cross-examination, and there was no error in granting a nonsuit.

Judgment affirmed.


All the Justices concur.